Citation Nr: 1758214	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for GERD, to include as secondary to anxiety.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for alcohol dependence with cannabis dependence, claimed as mental condition to include anxiety and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, S. D. and L. B.


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Navy from September 2006 to March 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO), which denied entitlement to service connection for posttraumatic stress disorder (PTSD), alcohol dependence with cannabis dependence, claimed as mental condition to include anxiety and depression, and for GERD secondary to anxiety.  The Board notes that subsequently, within a June 2014 rating decision, the RO granted service connection for tinnitus and the Veteran did not file a timely notice of disagreement to the decision.

The Veteran, S. D. and L. B., testified before the undersigned Veterans Law Judge in a November 2016 Board hearing.  A copy of the hearing transcript has been associated with the record.

The Board has recharacterized the claims for entitlement to service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder in order to consider all of the Veteran's current psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the Veteran filed a claim for entitlement to service connection for a panic disorder in January 2010, and within a February 2010 report of contact, the Veteran withdrew his claim.  Within a February 2010 notification, the RO acknowledged the Veteran's withdrawal and closed his claim.  The RO did not issue a rating decision on the appeal.  As such, there is no requirement that the Veteran submit new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder as there was no previous "final" rating decision adjudicating this matter.  See 38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for alcohol dependence with cannabis dependence, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2016 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran testified that he wished to withdraw his appeal of entitlement to service connection for GERD, to include as secondary to anxiety.

2.  The evidence is at least in equipoise as to whether currently diagnosed panic disorder and major depressive disorder were incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for GERD, to include as secondary to anxiety, by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Resolving all benefit of the doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder, diagnosed as panic and major depressive disorders, have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim Law and Analysis

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204 (2017).

In a November 2016 Board hearing, the Veteran withdrew his claim for entitlement to service connection for GERD, to include as secondary to anxiety.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  As such, the Board finds that his statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C. § 7105 (2012).

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017).  Here, the RO issued preadjudicatory notice to the Veteran in March 2013 which met the VCAA notice requirements with respect to entitlement to service connection an acquired psychiatric disorder.  Id.  

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The information and evidence that has been associated with the claims file includes service treatment records, private treatment records, a VA authorized examination, a private Disability Benefits Questionnaire (DBQ) and hearing testimony.  A VA authorized examination was provided in March 2013 address the Veteran's claim on appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott .v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).

The issue of entitlement to service connection for alcohol dependence with cannabis dependence is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

Service Connection Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004);  see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD, however, has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), either under Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) or Fifth Edition (DSM-V) (where, as here, certification was after August 4, 2014); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2017); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C. § 1154(a) (2012); 
38 C.F.R. § 3.304(f) (2017).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy." Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(f) (2017).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329   (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2017). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  Id; Patton v. West, 12 Vet. App. 272, 278 (1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2017).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2017).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis

The Veteran contends that he has an acquired psychiatric disorder which is due to multiple instances of sexual harassment and assault that occurred while in service.  The Board finds that the Veteran has currently diagnosed panic disorder and major depressive disorder.  See November 2016 private DBQ.  After review of all of the lay and medical evidence, the Board finds, in resolving all benefit of the doubt in favor of the Veteran, that diagnosed panic disorder and major depressive disorder were incurred in service.

Service treatment records include a February 2006 entrance examination which reflects that the Veteran's psychiatric clinical evaluation was within normal limits. A Report of Medical History denotes mild anxiety until age 13 due to the divorce of the Veteran's parents.  The examining physician commented that the Veteran had mild anxiety until age 13 to 14, due to family divorce in which the Veteran never saw a psychologist and was not prescribed medication.  The Board finds that the Veteran is presumed sound at entrance.  A preservice history of anxiety which resolved at 13 or 14 does not constitute a notation of a preexisting condition. 38 C.F.R. §  3.304  (b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246   (1995). 

Service treatment records also show the Veteran had undergone a mental status examination in March 2007, in which the Veteran's description of his alcohol use did not appear to meet the criteria for alcohol abuse/dependence but indicated that he should go into alcohol abuse therapy.  During the examination, the Veteran reported frequent occurrences of anxiety attacks, depression, feelings of nervousness, lack of motivation, and that people were out to get him.  The Veteran was not diagnosed with a psychiatric disorder.  A May 2008 treatment note shows anxiety and panic disorder without agoraphobia within a problem list.  In a December 2009 separation examination, the Veteran again denoted a history of nervous trouble and denoted having been seen for an anxiety disorder at age 13 to 14.

In a March 2013 VA authorized examination, the Veteran was diagnosed with alcohol dependence and cannabis dependence and ruled out possible secondary anxiety disorder.  The VA authorized examiner opined that alcohol dependence and cannabis dependence were very much related to the Veteran's substance abuse issues and treatment during service.

In a May 2013 letter, a private physician indicated he was treating the Veteran for anxiety and substance use issues, in which he opined that the Veteran's conditions do appear to be the result of or were aggravated by his service in the military.

Within a September 2016 Statement of Accredited Representative in Appealed Case, the Veteran, through his representative, indicated that stressful events in the military seriously affected his mental stability and he turned to substances to self-medicate.

In a September 2016 Travel Board hearing, the Veteran and S. D., who served with the Veteran as officer of the deck aboard the U.S.S. Rentz, testified to the in-service sexual assault and harassment which occurred throughout the Veteran's time in the Navy.  S. D. testified that the Veteran had reported instances of sexual harassment and assault, specifically when within the first month of service, he was subjected to a banging in ceremony, where shipmates pretended to rape new deck seaman in the locker room.  S.D. noticed the Veteran's drinking had become pretty bad after the first few months of service and recalled an event in which the Veteran was very inebriated.  In another instance, the Veteran reported a crewman had exposed his genitals to him.  S. D. reported the sexual harassment to his division officer, who was in charge of handling sexual assault allegations, who indicated that she would take the complaint to the captain if the Veteran wanted to pursue it.  S. D. testified that the Veteran did not want to pursue the sexual assault claim because he wanted to protect the crewman's family from the crewman's mistakes, and the Veteran had stated that he was only a few months away from discharge, so the crewman was ordered not to contact the Veteran.  The Veteran's sister, L. B., testified that when the Veteran returned home from service, he started drinking more.

In a November 2016 private DBQ, the Veteran was diagnosed with panic disorder and major depressive disorder, with onset in May 2008 at the Naval Medical Clinic in San Diego.  The private psychologist indicated he reviewed the Veteran's service treatment records, and opined that the Veteran's mental health conditions were related to his military service.

Upon review of all the evidence, lay and medical, the Board finds that currently diagnosed panic disorder and major depressive disorder were caused by the reported sexual harassment and assault in service.  While a March 2013 VA authorized examiner opined that the Veteran did not have diagnoses other than alcohol dependence and cannabis dependence, the Board finds probative the most recent psychiatric examination of record from November 2016, in which the private psychologist thoroughly examined the Veteran and reviewed service treatment records in rendering his opinion, that diagnosed panic disorder and major depressive disorder were related to service.  Additionally, the Board assigns weight to the Veteran and S. D.'s testimony regarding the Veteran's multiple instances of sexual harassment and assault while in service.  Particularly, S. D., the Veteran's officer in the Navy, corroborated the Veteran's testimony by consistently testifying to multiple instances of sexual harassment and assault experienced and reported by the Veteran while in service.   Therefore, in affording the Veteran all benefit of the doubt, the Board finds that service connection for an acquired psychiatric disorder, based on corroborated in-service sexual harassment and assault, is warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

The appeal for service connection for GERD, to include as secondary to anxiety, is dismissed.

Service connection for an acquired psychiatric disorder, diagnosed as panic and depressive disorders, is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).

Within a March 2013 VA authorized examination, the Veteran was diagnosed with alcohol dependence and cannabis dependence, which the VA examiner opined was related to the substance abuse issues and treatment received by the Veteran in service.  The Board notes that the instant claim was filed after October 31, 1990, and therefore, service connection for substance abuse on a direct basis may not be awarded as a matter of law.  38 C.F.R. § 3.301 (2017).  However, in light of the grant of entitlement to service connection for an acquired psychiatric disorder in the above decision, the Board finds remand necessary to determine whether diagnosed alcohol dependency and cannabis dependency are caused by or aggravated by service-connected acquired psychiatric disorder, to include diagnosed panic disorder and major depressive disorder.

Additionally, upon review of the record, the Board notes that the Veteran's military personnel records have not been associated with the claims file.  Therefore, the AOJ should request for the Veteran's military personnel file and associate it with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any and all military personnel records.  All efforts to obtain the Veteran's active duty records should be fully documented, and a negative response must be provided if the records are not available.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of diagnosed alcohol dependence and cannabis dependence, as secondary to service-connected panic disorder and major depressive disorder.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.

Upon review of the record, the examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or greater) that currently diagnosed alcohol dependence with cannabis dependence is (i) caused by, or (ii) aggravated by service-connected acquired psychiatric disorder, to include panic disorder and major depressive disorder.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "aggravated" as used herein refers to an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition.  Aggravation of a disability need not be permanent.

If the examiner finds that the Veteran's diagnosed coronary artery disease and ocular hypertension are aggravated by his service-connected hypertension, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's claimed disabilities prior to any such aggravation.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


